The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 7-9, 13-14, are pending in this application.
Claims 2, 5-6, 10-12,15-17, are deleted.
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 13-14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) fall within at least one of the four categories of patent eligible subject matter, a (diagnostic) process, MPEP 2106.03.
Steps (a) to (c), claim 1, tell a doctor to administer eplerenone (EP) and detect non-metabolized eplerenone, 6β-hydroxeplerenone (6β-OHEP) and hydroxeplerenone (21-OHEP) in a saliva sample using one or more of well-known procedures in step (c). 6β-OHEP and 21-OHEP are EP metabolites.
Step (c), claim 1, is directed to a judicial exception because the concentration of non-metabolized eplerenone, 6β-OHEP and 21-OHEP in a saliva sample are determined.  However, these are deemed mental processes. Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972). MPEP 2106.04(a)(2)(III).
Do the claims integrate the judicial exception into a practical application? A proper practical application is “applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition”. Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018). MPEP 2106.04(d)(2). 
The steps in claim 1, are directed to diagnosis not “a particular treatment or prophylaxis for a disease or medical condition”. EP is metabolized in claim 1, and is not intended for treatment of any disease. Therefore, administration of EP in claim 1, is not a practical application under the US patent practice. 
Claims 3-4 cite embodiments of eplerenone as tablet. Claims 7-9, cite compositions further comprising other probes and their respective metabolites.  Claim 13, recites embodiment of the patient: “experiencing or at risk for developing hepatic failure”, while claim 14, recites intended use: “in order to assess the subject’s suitability for a drug study”. There is no integration of the judicial exception into a practical application in claims 1, 3-4, 7-9, 13-14, as required under the US patent practice.  
Looking at the claims as a whole, do they “amount to significantly more than routine and conventional steps”? Alice Corp v. CLS Bank Int. 573 US 208, 110 USPQ2d 1976 (2014), citing Mayo, 566 US 66; USPQ2d 1961, (2012).
The claims as a whole take precedence in glucose postprandial test, wherein a specific amount of glucose is administered as a probe to a subject to determine pancreatic activity and/or hepatic function. Blood glucose level is quantified at one or more selected time point. 
In the instant, the claims recite naturally occurring correlations: the relationship between metabolism of EP and the subject’s hepatic function. According to the specification, CYP3A5 enzyme is responsible for EP metabolism [0002]-[0004]. The metabolism of EP and/or CYP3A5 activity is due to genetic disposition of the subject.  Administering, step (a) and (collecting), step (b) are conventional steps.  Simply appending conventional steps, specified at a high level of generality, [***326]to laws of nature or natural phenomena, cannot make those laws or phenomena patentable. Mayo, subra, Bilski v. Kappos, 561 US 593; USPQ2d 1001 (2010). 
Step (c) tells one of ordinary skill in the art to measure of EP metabolism with well-known procedures. Because the applicable methods for making such determinations are well-known in the art, the steps simply tell doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature or natural phenomena into a patent-eligible application of such a law. Mayo, 566 US 66; USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584 (1978).  Claims 3-4, 7-9, 13-14, are drawn to embodiments of steps (a) to (b), discussed above, and fail to add patentable subject matter to their independent claims. 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 13-14, are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark et al., US 2005/0233470 A1, in view of Cook et al., Drug Metabolism. & Disposition (2003) Vol. 31(11), pp. 1448-1455; Balain et al., Clin. Pharm. & Therapeutics (1995) Vol. 57(6), pp. 662-9 and DailyMed, NIH, https://dailymed.nlm.nih.gov,.   
Applicant claims a process comprising oral administration of EP, detecting non-metabolized EP and its metabolite in a saliva sample.  EP metabolites are 6β-OHEP and 21-OHEP. In preferred embodiments EP is a tablet (claim 3) for immediate release (claim 4). Detection is performed by well-known laboratory procedures.  According to the specification, CYP3A5 enzyme is responsible for EP metabolism [0002]-[0004]. Other substrates of CYP3A5 isoenzymes are co-administered and their corresponding metabolites are detected: caffeine for CYP1A2 [0043], omeprazole for CYP2C19 [0045] and dextromethorphan for CYP2D6 [0046] (claims 7-9, respectively). The subject may be at risk of or have hepatic failure and the method may be use to assess hepatic function (claim 13) or suitability of the subject for drug study (claim 14).
Determination of the scope and content of the prior art (MPEP 2141.01 
Clark et al., disclosed determining CYP3A5 enzymatic activity comprising oral administration of CYP3A5 substrate (probe) and quantifying the probe and its metabolite(s) in body fluids at one or more selected time point.  Several procedures are disclosed for the determination, and that it is preferable to determine the ratio of probes to their metabolites, [0017]. The ratio helps to access hepatic function and establish metabolic status of the subject:  normal, extensive or poor metabolizer. It provides therapeutic efficacy of the probe, helps to determine appropriate dose and avoid toxicity, [0004]-[0005].  
Clark et al., disclosed how to determine the ratios, interpretations thereof and how to assess the subject, [0084].  Clark et al., disclosed several CYP3A5 substrates and that one or more CYP3A5 isoenzymes may be co-administered as probes.  CYP1A2, CYP2C19 and CYP2D6 are among the preferred isoenzymes, [0104]. Caffeine, S-mephenyloin (S-mephenytoin), and dextromethorphan are among the particularly preferred probes [0106].  The selection of a probe is determine by the isoenzyme, availability and safety of the probe, [0030]-[0033].  The probe can be solid, [0049], lines 12-13 or in solution, [0051], line 4, and can be administered by injection, [0052], line 5, or orally, [0053], lines 6-7.  See also the entire document.
Cook et al. disclosed EP is a probe of CYP3A5 and oral administration of EP. Body fluids including saliva were collected at various times and analyzed for EP and its metabolites. Cook et al. disclosed 6β-OHEP and 21-OHEP are the major EP metabolites. See also the entire document, particularly the abstract.  
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Clerk et al., is that applicant administered EP or omeprazole as the probe instead of S-mephenyloin as probe of CYP2C19.  
The difference between the instant invention and Cook et al., is that the prior art teaches EP and its metabolites. Also, the prior art administered EP in aqueous or solid form while it is tablet by applicant.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings of the prior arts and from applicant’s desire to avoid the prior arts.
Omeprazole is a well-known probe of CYP2C19 and there is a good correlation between omeprazole and S-mephenytoin metabolisms by CYP2C19. Balain et al., Clin. Pharm. & Therapeutics (1995) Vol. 57(6), pp. 662-9.  EP (Inspra) is a commercial product in tablet and coated tablet forms. It is administered at a lower initial dose, which is escalated based on the hepatic function of the subject. DailyMed, NIH, https://dailymed.nlm.nih.gov, visited 4/6/21.
Having known the procedures for the quantification of EP and its metabolites, how to determine the ratio of probes to their metabolites, and application of the ratio in assessing hepatic function and classifying metabolic status of individuals, one of ordinary skill would have known and be motivated to administer EP (Cook et al), in the process by Clark et al. Applicant determined 6β-OHEP and 21-OHEP, which are well-known major EP metabolites (e.g. Cook et al). The motivation is also to avoid the prior arts.
Having known that CYP1A2, CYP2C19, CYP2D6, caffeine, S-mephenyloin, and dextromethorphan are among the preferred embodiments by Clark et al., one of ordinary skill would have been motivated to select from the preferred embodiments. The selection of any of the preferred embodiments is an obvious modification available for the preference of an artisan.    There is reasonable expectation of success because the inventions are in the same field of endeavor. 
It is well-known in the art that tablet is oral solid dose (OSD), and comprises about two-thirds of all prescriptions. The advantages of OSD include convenient and portable packaging, can be designed to protect unstable medications or disguise unpalatable ingredients, can be marked or colored for easy recognition and can be made with special property, such as, extended release or immediate release. It can be administered orally, sublingually, rectally, intravaginally, etc. In addition, EP tablet, coated or uncoated for oral administration is a readily available commercial product.  Therefore, one of ordinary skill would have known and be motivated to administer EP tablet orally at the time the invention was made.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Clinician or Scientist to use conventional technique in making EP tablet and administer it orally. Such are deemed inventions of reasoning not of creativity, KSR, supra.
The invention is no more than a selective combination of prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the selective combination could not be made. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         May 5, 2022